Fourth Court of Appeals
                               San Antonio, Texas
                                     January 17, 2020

                                  No. 04-19-00736-CV

                         Robyn Lynn SHALIT “Cross-Appellee”,
                                      Appellant

                                            v.

                      Michael Lawrence SHALIT “Cross-Appellant”,
                                       Appellee

               From the 451st Judicial District Court, Kendall County, Texas
                                  Trial Court No. 11-177
                       Honorable Kirsten Cohoon, Judge Presiding


                                     ORDER
       Tami L. Wolff’s notification of late reporter’s record is hereby NOTED.   Time is
extended to January 31, 2020.



                                                 _________________________________
                                                 Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 17th day of January, 2020.



                                                 ___________________________________
                                                 MICHAEL A. CRUZ,
                                                 Clerk of Court